The two questions involved in this case were certified by this court to the Honorable Supreme Court of Louisiana, with a request for instructions how to decide them. *Page 725 
The Supreme Court assigning reasons in an opinion, 157 So. 720, a copy of which is filed in this record, answered one of the questions certified by us and found it unnecessary to answer the other, and instructed this court to render judgment affirming the judgment of the district court.
Complying with those instructions we now enter the following decree:
It is ordered, adjudged, and decreed that the judgment appealed from be and the same is hereby affirmed.